Citation Nr: 0502664	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether an overpayment of VA compensation benefits in the 
amount of $4,328.27 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to July 1975, 
with subsequent active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that determined there was no administrative error in a 
June 2001 award action.

In June 2004, the Board issued a decision addressing the 
timeliness of a request for waiver of recovery of the 
overpayment created by the June 2001 award action.  In June 
2004, the Board also remanded the current matter for the 
issuance of a statement of the case.  The veteran submitted a 
timely substantive appeal, and the case has been returned to 
the Board for appellate review.   


REMAND

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(2004). 
See also VAOPGCPREC 6-98.

An accounting of how the overpayment amount was derived is 
essential to the proper disposition of this appeal.  Here, 
the veteran has not been offered an explanation as to how the 
overpayment was calculated.  The record, including the July 
2002 administrative decision on appeal, is limited to 
discussion of the veteran's pertinent submissions and the 
delay in VA's response to those submissions.  There is, 
however, no accounting of how the indebtedness of $4,328.27 
was created.
 


  
Accordingly, the case is remanded for the following:

1.  Ensure that all notification and 
development action required by Chapter 
53 of Title 38, U.S. Code, is 
completed.

2.  Complete a full audit for the 
entire period covered by the 
overpayments, which fully justifies the 
amounts charged.  Provide an accounting 
to the veteran, explaining the amount 
of the overpayment and how it was 
calculated.   

3.  Readjudicate the veteran's claim, 
with application of all appropriate 
laws and regulations.  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, then issue 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  A reasonable 
period of time for a response from the 
veteran and his representative should 
be afforded after the issuance of the 
SSOC.  Thereafter, the case should be 
returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



